United States Court of Appeals
               for the district of columbia circuit



                                        No. 00-1505                             September Term, 2001
                                                                                Filed On: February 6, 2002 [656488] 
Joseph G. Podewils and Gerald Nell Inc.,
          Petitioners
     v.

National Labor Relations Board,
          Respondent

     Before:  Edwards and Tatel, Circuit Judges, and Silberman, Senior Circuit Judge

                            O R D E R

     Upon consideration of the Motion to Amend Order to Include Remand to the
National Labor Relations Board, and the opposition thereto, it is

     ORDERED that the opinion for the Court filed by Senior Circuit Judge Silberman
on December 28, 2001 be, and hereby is, amended as follows:

     Page 8, concluding sentence:

                    Accordingly, the petition for review is granted, and the case is
          hereby remanded to the Board for further proceedings not
          inconsistent with this opinion.
                              


                                        Per Curiam
                                        FOR THE COURT:


                                        Mark J. Langer, Clerk